Status of the claims
	Claims 1-15 are currently pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 
	
	Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: A system for estimating a potential risk area when a vehicle is traveling.
	

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the risk region" in line 19-20.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-11 are rejected as stated above because due to their dependency from claim 1 they are also indefinite.
Claim 12 recites the limitation "the risk region" in line 19-20.  There is insufficient antecedent basis for this limitation in the claim.


Allowable Subject Matter
Claims 13-15 are allowed.
Three are currently no arts rejection to claims 1-12.

Closest references found are 
1) Suzun (US 20150179073) disclose a system wherein an advice target location at which a user had a predetermined emotion, for example, is determined based on location information, user biological information, and user transportation means information, which have been acquired by a terminal device (20) being used by the user. Advice information containing information indicating an advice presentation region set by a server device (50) is generated based on the advice target location. This advice information is supplied from the server device (50) to the 

2) Boesen (US 20170151957) disclosed vehicle with interactions with wearable device to provide health monitoring, wherein the vehicle, in this example, may combine the heart rate with other information. For example, the vehicle may determine that it is currently within a construction zone and that based on the heart rate, the driver may be frustrated. The vehicle may then respond in various ways such as by playing relaxing music or offering to play relaxing music, suggesting an alternative route or destination to avoid additional construction or traffic congestion, or other alternatives based on user history or preferences. 

3) PRAKAH-ASANT (US 20160253895) disclose an apparatus for occupant wellness monitoring wherein the vehicle data can include state data and define some level of expected driver distraction. This can be useful in determining an “appropriate” heart rate, blood pressure, etc. For example, if there is inclement weather and/or increased traffic, it may be “appropriate” for the driver to experience an elevated heart rate, as this may be a natural response to the environment. On the other hand, if the driver has a medical condition, or if the elevated heart rate rises too high for even the riskier situation, the system may take action. By considering the data from the wearable (heart rate, blood pressure, etc) in conjunction with the vehicle data, the intelligent predictive wellness processing module 207 can determine tiers of heart rates that include certain situational levels.

However, none of references found disclosed the claimed limitation of independent claims 1, 12-15:
“an accepting unit configured to accept a reference heart rate level as a condition for displaying a risk map; 
a specifying unit configured to specify a traveling state of the vehicle corresponding to a changing portion in which the amount of change in heart rate indicated by the heart rate data that satisfies the reference level accepted by the accepting unit, out of the heart rate data stored in the storing unit, is larger than a threshold value; 
an estimating unit configured to estimate the position of the vehicle at a point in time traced back by a predetermined time from the time corresponding to the changing portion as a risk area in which an event that causes the change in heart rate has occurred, based on the traveling state of the vehicle specified by the specifying unit, and 
a generating unit configured to generate the risk map in which the risk region estimated by the estimating unit is identifiably displayed, wherein the server includes the acquiring unit, the storing unit, the specifying unit, the estimating unit, and the generating unit.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONGMIN FAN/
Primary Examiner, Art Unit 2685